           Case 2:19-cv-01580-WBS-CKD Document 16 Filed 11/19/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 EDWARD A. OLSEN, CSBN 214150
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2821
   Facsimile: (916) 554-2900
 5 edward.olsen@usdoj.gov

 6 Attorneys for the United States of America

 7 KIRK J. WOLDEN
   CARTER WOLDEN CURTIS, LLP
 8 1111 Exposition Boulevard, Suite 602
   Sacramento, CA 95815
 9 Telephone: (916) 567-1111
   Facsimile: (916) 567-1112
10 kirk@cwclawfirm.com

11 Attorneys for Plaintiff

12

13                             IN THE UNITED STATES DISTRICT COURT

14                           FOR THE EASTERN DISTRICT OF CALIFORNIA

15

16   BRUCE CUNNINGHAM,                                  CASE NO. 2:19-CV-01580-WBS-CKD
17                                Plaintiff,
                                                        THIRD STIPULATION TO
18   v.                                                 EXTEND DISCOVERY, MOTION
                                                        AND TRIAL DEADLINES; AND
19   UNITED STATES OF AMERICA,                          ORDER
20                                Defendant.
21

22

23          The parties to the above-captioned case hereby stipulate to again extend the discovery,

24 motion, and trial deadlines as follows in light of the COVID-19 public health emergency.

25          Under the current Status (Pretrial Scheduling) Order, the pertinent deadlines are as follows:

26 //

27 //

28 //

29 STIPULATION AND ORDER TO EXTEND DISCOVERY, MOTION, AND TRIAL DEADLINES

30
           Case 2:19-cv-01580-WBS-CKD Document 16 Filed 11/19/20 Page 2 of 3



 1          Plaintiff’s Disclosure of Experts and Reports:                      January 7, 2021

 2          Defendant’s Disclosure of Experts and Reports:                      February 5, 2021

 3          Rebuttal Expert Disclosure and Reports:                             March 5, 2021

 4          Discovery Cut-Off:                                                  April 30, 2021

 5          Motions to Compel Must Be Heard By:                                 April 2, 2021

 6          Dispositive Motions Shall Be Filed By:                              May 7, 2021

 7          Pretrial Conference:                                                August 16, 2021

 8          Trial:                                                              October 13, 2021

 9          The current national health crisis related to the coronavirus has made thorough and complete

10 discovery, including the scheduling an independent medical evaluation, extremely difficult. In light

11 of this unprecedented situation, which will be of unknown duration, the parties submit that good

12 cause exists to modify the schedule. Based on the information currently available, including the fact

13 that the parties have stipulated to inclusion of this case in the Court’s Voluntary Dispute Resolution

14 Program (“VDRP”), the parties stipulate and respectfully request that the Court modify the

15 discovery, motion, and trial deadlines as follows:

16

17          Plaintiff’s Disclosure of Experts and Reports:              June 4, 2021

18          Defendant’s Disclosure of Experts and Reports:              July 9, 2021

19          Rebuttal Expert Disclosure and Reports:                     August 6, 2021

20          Discovery Cut-Off:                                          September 10, 2021

21          Motions to Compel Must Be Heard By:                         September 3, 2021

22          Dispositive Motions Shall Be Filed By:                      October 15, 2021

23          Pretrial Conference:                                        January 31, 2022, at 1:30 p.m.

24          Trial:                                                      March 29, 2022, at 9:00 a.m.

25
26 //

27 /

28 //

29 STIPULATION AND ORDER TO EXTEND DISCOVERY, MOTION, AND TRIAL DEADLINES

30
          Case 2:19-cv-01580-WBS-CKD Document 16 Filed 11/19/20 Page 3 of 3



 1                                                  Respectfully submitted,

 2 Dated: November 17, 2020                         McGREGOR W. SCOTT
                                                    United States Attorney
 3

 4
                                                    /s/ Edward A. Olsen
 5                                                  EDWARD A. OLSEN
                                                    Assistant United States Attorney
 6                                                  Attorneys for the United States
 7

 8
 9 Dated: November 17, 2020                         /s/ Kirk J. Wolden
                                                    Kirk J. Wolden
10
                                                    CARTER WOLDEN CURTIS, LLP
11                                                  Attorneys for Plaintiff

12

13                                            ORDER
14
           Pursuant to stipulation, IT IS SO ORDERED.
15

16
     Dated: November 18, 2020
17

18

19
20

21

22

23

24

25
26

27

28

29 STIPULATION AND ORDER TO EXTEND DISCOVERY, MOTION, AND TRIAL DEADLINES

30
